10

11

12

13

14

i)

i

18

19

20

21

22

23

24

25

26

ei

28

Case 4:19-mj-70677-MAG Document 20 Filed 05/15/19 Page 1of 3

COLEMAN & BALOGH LLP
ETHAN A. BALOGH, No. 172224
235 Montgomery Street, Suite 1070
San Francisco, CA 94104
Telephone: 415.391.0440
Facsimile: 415.373.3901
eab(@colemanbalogh.com

 

Attomeys for Arrestee
DONALD KOLLMAR

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

 

IN THE MATTER OF THE EXTRADITION
OF DON KOLLMAR

 

 

 

 

Case No. 4:19-70677 MAG

DECLARATION OF HARVEY STERNBERG

 

 
il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-mj-70677-MAG Document 20 Filed 05/15/19 Page 2 of 3

DECLARATION OF HARVEY STERNBERG
I, Harvey Sternberg, declare under penalty of perjury as follows:

1. I make this declaration on personal knowledge, and if called as a witness, could testify
competently to the facts presented in this declaration.

2. Iam Harvey Sternberg, an attorney and businessman residing near Philadelphia,
Pennsylvania. I am 65 years old, and my wife of 35 years, Donna, is also an attorney. She was
a partner at a major law firm here until she retired. We have lived in our current home for 25
years, raised and educated our three children here, and have recently become grandparents. We
are a well-established family, have no bankruptcies, judgments or debts, and are involved in
several charitable organizations and Boards in addition to our professional lives. We have long-
established roots with meaningful relationships and friendships in our community.

3. Weare fortunate to be well-educated and experienced people: graduates of Northwestern
University and the University of Pennsylvania. Our children live in New York now, and are
working graduates of the Wharton School at the University of Pennsylvania, Columbia Law
School and Harvard University.

4. Weall know Don Kollmar as our meditation coach for many years. Our individual
weekly sessions for many years and occasional weeklong retreats have continued because Don
is an excellent mentor to all of us; he is an experienced coach who professionally guides and
assists each of us with our quest for a life which is more decent, calm, pleasant and spiritual.

We all know him as a knowledgeable and consistent teacher, aiding each of us on our journey.
Our support of Don is rooted in part because of the genuine respect and admiration he has
earned from each of us.

Mit

 

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:19-mj-70677-MAG Document 20 Filed 05/15/19 Page 3 of 3

5. We do know Don as an extremely kind man of the highest moral character. Our world
would be a better place if there were more people like Don in it. He is a peaceful soul,
respectful of all people and undoubtedly of the law. This recent news comes as a complete
shock: Don is the last person we would expect to be accused of any indiscretion. We have
complete faith that Don will do the right thing and comply fully with any conditions of bail. To
that end, as the Court determines necessary, I’m willing to sign a personal appearance bond, and
post money and/or property in support of Don’s release.

I state the foregoing is true and correct under penalty of perjury of the laws of the United
States of America.

DATED: May 15, 2019 AG é CY

HARVEY STKRNBERG /

 

 

 

 
